Citation Nr: 0217963	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 40 
percent for the residuals of a lumbar disc herniation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready 
for appellate disposition.  In the veteran's Substantive 
Appeal (VA Form 9), received by the RO in March 2001, the 
veteran indicated that he wanted a hearing at the RO 
before a member of the Board.  Additionally, in an 
attached correspondence, he also noted that he wanted a 
hearing at the RO before a local hearing officer.  In this 
regard, the Board observes that a hearing was conducted at 
the RO before a local hearing officer in April 2001, but a 
hearing before a member of the Board was never conducted.  
When asked to clarify his hearing request, in a statement 
dated in November 2002, the veteran requested a 
videoconference hearing before a member of the Board.  As 
such, this case needs to be returned to the RO so that a 
videoconference hearing before a member of the Board may 
be scheduled.  

Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded to the RO for the following:

The RO should schedule the veteran for 
a videoconference hearing before a 
member of the Board.  The claims folder 
should be made available to the veteran 
and his representative so that they may 
prepare for the hearing.  They should 
be notified of the date and time of the 
hearing.

After the veteran and his representative have been given 
an opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a 
hearing request, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

